 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
       ISIAH MURRIETTA-GOLDING, et al.,               Case No. 1:18-cv-00314-AWI-SKO
11
                           Plaintiffs,                ORDER GRANTING THE PARTIES’
12                                                    STIPULATED REQUEST
               v.
13                                                    ORDER MODIFYING SCHEDULING
                                                      ORDER
14     CITY OF FRESNO, et al.,
                                                      (Doc. 46)
15
                      Defendants.
16     _____________________________________/

17                                             ORDER
18          On January 31, 2020, the parties filed a stipulation requesting to continue the expert
19
     disclosures deadline from February 17, 2020 to March 3, 2020; the rebuttal expert disclosures
20
     deadline from March 3, 2020 to March 16, 2020; and the expert discovery deadline from April 3,
21
     2020 to June 3, 2020. (Doc. 46.) The parties do not request to extend any other deadlines. The
22

23 parties represent that Defendants will be filing a motion for summary judgment by March 3, 2020,

24 and the requested extensions will allow the parties to “adequately address the issues raised on

25 summary judgment and potentially minimize costs and effort associated with expert disclosures and

26
     discovery[.]” (Id. at 2.)
27

28
            For good cause shown, the Court GRANTS the parties’ request. Accordingly, IT IS
 1

 2 ORDERED:

 3          1.      The expert disclosures deadline is CONTINUED to March 3, 2020;

 4          2.      The rebuttal expert disclosures deadline is CONTINUED to March 16, 2020;
 5
            3.      The expert discovery deadline is CONTINUED to June 3, 2020; and
 6
            4.      All other dates and deadlines remain unchanged.
 7

 8
     IT IS SO ORDERED.
 9

10 Dated:        January 31, 2020                              /s/   Sheila K. Oberto          .
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
